           Case 1:18-cv-05414-RA-KNF Document 217 Filed 03/18/20 Page 1 of 1




Bryan L. Arbeit
barbeit@wigdorlaw.com

March 18, 2020

VIA ECF

The Honorable Kevin N. Fox
United States Magistrate Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:    David v. The Weinstein Co. LLC, et al., No. 18-cv-05414 (RA)(KNF)

Dear Judge Fox:

We represent Plaintiff Wedil David and write jointly with counsel for all Defendants to
respectfully request a six-month extension of the fact and expert discovery deadlines. As
discussed at the February 4, 2020 telephonic court conference, The Weinstein Companies will be
providing access to their existing document database for at least 60 days and reached out to
governmental agencies to receive approval to share specific documents identified within the
database. Because of the criminal trial, The Weinstein Companies were only recently advised by
the New York City District Attorneys’ Office that they do not object to the proposed plan for
access, and The Weinstein Companies anticipate providing access to the database by April 6,
2020. A six-month extension is also warranted given the current pandemic, the number of
anticipated depositions and the need to depose Harvey Weinstein while he is incarcerated. With
the six-month extension, the new fact and expert discovery deadlines would be as follows:

         Fact discovery deadline: September 30, 2020
         Expert Discovery deadline: October 30, 2020

This is the first request to extend the fact and expert discovery deadlines and the parties jointly
request the extension.

Respectfully submitted,


Bryan L. Arbeit

cc:       All Counsel of Record (via ECF)
